DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action has been issued in response to preliminary amendment filed on 12/03/200. Claims 1-19 have been cancelled.  Claims 20-39 have been added.  Claims 20-39 are pending in this Office Action.

Information Disclosure Statement
IDSs submitted on 11/23/2020 and 20/10/2021 have been considered by examiner.  A signed and initialed copy is attached hereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites limitation “adding a directory to a data storage device connected to the one or more processors”.  The limitation is not supported in the applicant’s specification.  The applicant’s specification only discloses the data storage device and the processors (in para.[0005], [0046]).  However, the applicant’s specification does not support the connection between the data storage device and the processor(s).
Similar, claims 25-26, 34-35 recite limitation the data storage device has been connected to the processor(s).  The applicant’s specification does not support the connection between the data storage device and the processor(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "scanning a data storage device of the computer system for a plurality of files" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "sending the determined identifiers to the server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 29, and 36 recite limitations similar to the limitation of claim 21 and are rejected for the same reason.
Claim 20 recites the limitation "uploading files in the directory to the server, including the one or more media files" in line 10.  The limitation is unclear because it can have multiple meanings such as files…including the one or more media files, the directory…including the one or more media files, the server…including the one or more media files.  Claims 28, and 35 recite limitation similar to this limitation and are rejected for the same reason.
Claim 22 recites the limitation "determining, for each of the one or more media files, the respective identifier, comprises generating a hash digest of the media file".  The limitation is unclear because it can have multiple meanings such as media files…comprises generating a hash digest of the media file, or the respective identifier… comprises generating a hash digest of the media file.  Claim 31 recites limitation similar to this limitation and are rejected for the same reason.
Claim 23 recites the limitation "determining, for each of the one or more media files, the respective identifier, comprises processing metadata of the media file to generate the respective identifier for the media file".  The limitation is unclear because it can have multiple meanings such as media files…comprises processing metadata…, or the respective identifier… comprises processing metadata.  Claim 32 recites limitation similar to this limitation and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 recites the instructions for adding directory to the storage device, scanning the storage device for media files, determining whether the media files already stored in server, adding the media file to the directory, and uploading the media files to the server.
Step 2A Prong One: the limitation determining whether the media files already stored in server, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user mentally and manually checks if the media files are already stored in the server . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two: The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements “scanning” the storage device, this limitation amounts to data gathering (MPEP 2106.05(g)); and “uploading” media files, this limitation amounts to Insignificant application (MPEP 2106.05(g)). The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements “scanning”, “uploading” amounts to data  gathering and insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “adding” a directory to the storage device, and adding media files to the directory is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc.
Claims 21-22 recite additional element of generating the identifier for the media file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the user mentally and manually provides identifier for the media file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  
The additional element of generating a hash digest of media file, this limitation amounts to Insignificant application (MPEP 2106.05(g)). The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements generating a hash digest of media file amounts to data  gathering and insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).
Claims 24-25 recite additional element of uploading media files to server, and scanning these limitations amounts to insignificant application (MPEP 2106.05(g)). The judicial exception is not integrated into a practical application.  In particular the claim recites the additional element “scanning”, this limitation amounts to data gathering (MPEP 2106.05(g)), and “uploading” amounts to insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
The claims recite additional element of “adding” a directory to the storage device, is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc.
Claims 26-27 recite limitations the storage device is external storage device, and deleting a file in the directory.  These limitations amounts to insignificant application (MPEP 2106.05(g)). The judicial exception is not integrated into a practical application.
Claims 28-39 recite limitations similar to limitations of claims 20-27 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-26, 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2012/0095962).
With respect to claim 20, Goldman teaches one or more non-transitory, computer-readable storage media storing instructions that causes one or more processors executing the instructions to perform operations comprising: 
adding a directory to a data storage device connected to the one or more processors
(para.[0028]: the media file (≈ directory) that lists media is created); 
scanning a data storage device of the computer system for a plurality of files
(para.[0019]: scanning client storage for newly added media); 
determining whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and whether the one or more media files are not already stored in the server
(para.[0019]: determines whether the newly added media is present on server, para.[0001]: the media comprises pictures, photographs, music which are absolutely created/generated by user); 
in response to the determination, adding the one or more media files to the directory
(para.[0019], [0028]: if the media is not present, creating the media file that lists media are loaded onto the server); and 
uploading files in the directory to the server, including the one or more media files
(para.[0019], [0028]: copying the media from the client to the server).  
Claim 21 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Goldman teaches determining whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and that are not already stored in the server comprises: 
determining, for each of the one or more media files, a respective identifier; 
sending the determined identifiers to the server; and 
receiving confirmation from the server of whether the sent identifiers match identifiers for media files already stored by the server (fig.1B, para. [0019], [0022]: the media update 110 (in media manager 106 on server 102) determines whether the newly added media is present on the server, if the newly added media is not present on the server, then copies the newly added media to server, [0031]: the media file has identifier and a file name, the server should have at least the identifier/filename in order to determine if the newly added media is present on server).  
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Goldman teaches determining, for each of the one or more media files, the respective identifier, comprises generating a hash digest of the media file (para.[0031]: identifier of the media file).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Goldman teaches determining, for each of the one or more media files, the respective identifier, comprises processing metadata of the media file to generate the respective identifier for the media file (para.[0031]: filename is the metadata of the media file, can be used as identifier).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Goldman teaches uploading files in the directory to the server further comprises: adding the directory to an upload directory list comprising directories and files for uploading to the server (para.[0048], [0051]: client path is the full path to the track on the client system).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Goldman teaches the data storage device is a first data storage device, and wherein the operations further comprise: detecting that the data storage device has been connected to the one or more processors; and performing the scanning, determining, and uploading after the detecting (fig. 1A, para.[0021]: the server connect to client which has the storage).  
Claim 26 is rejected for the reasons set forth hereinabove for claim 20 and furthermore Goldman teaches the data storage device is an external storage device or a peripheral device connected to the one or more processors (fig. 1A, block 104).  
With respect to claim 28, Goldman teaches a computer-implemented method comprising: 
adding a directory to a data storage device 
(para.[0028]: the media file (≈ directory) that lists media is created); 
scanning the data storage device for a plurality of files
(para.[0019]: scanning client storage for newly added media); 
determining whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and whether the one or more media files are not already stored in the server
(para.[0019]: determines whether the newly added media is present on server, para.[0001]: the media comprises pictures, photographs, music which are absolutely created/generated by user); 
in response to the determination, adding the one or more media files to the directory
(para.[0019], [0028]: if the media is not present, creating the media file that lists media are loaded onto the server); and
uploading files in the directory to the server, including the one or more media files
(para.[0019], [0028]: copying the media from the client to the server).  
Claim 29 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches determining whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and that are not already stored in the server comprises: 
determining, for each of the one or more media files, a respective identifier; 
sending the determined identifiers to the server; and receiving confirmation from the server of whether the sent identifiers match identifiers for media files already stored by the server (fig.1B, para. [0019], [0022]: the media update 110 (in media manager 106 on server 102) determines whether the newly added media is present on the server, if the newly added media is not present on the server, then copies the newly added media to server, [0031]: the media file has identifier and a file name, the server should have at least the identifier/filename in order to determine if the newly added media is present on server).  
Claim 30 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches determining whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and that are not already stored in the server comprises: determining, for each of the one or more media files, a respective identifier; sending the determined identifiers to the server; and receiving confirmation from the server of whether the sent identifiers match identifiers for media files already stored by the server (fig.1B, para. [0019], [0022]: the media update 110 (in media manager 106 on server 102) determines whether the newly added media is present on the server, if the newly added media is not present on the server, then copies the newly added media to server, [0031]: the media file has identifier and a file name, the server should have at least the identifier/filename in order to determine if the newly added media is present on server).  
Claim 31 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches determining, for each of the one or more media files, the respective identifier, comprises generating a hash digest of the media file (para.[0031]: identifier of the media file).  
Claim 32 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches determining, for each of the one or more media files, the respective identifier, comprises processing metadata of the media file to generate the respective identifier for the media file  (para.[0031]: filename is the metadata of the media file, can be used as identifier).  
Claim 33 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches uploading files in the directory to the server further comprises: adding the directory to an upload directory list comprising directories and files for uploading to the server (para.[0048], [0051]: client path is the full path to the track on the client system).  
Claim 34 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Goldman teaches the data storage device is a first data storage device, and wherein the method further comprises: detecting that the data storage device has been connected to the one or more processors; and performing the scanning, determining, and uploading after the detecting (fig. 1A, para.[0021]: the server connect to client which has the storage).  
With respect to claim 35, Goldman teaches a system comprising: 
a data storage device; and 
one or more processors connected to the data storage device and configured to: 
add a directory to the data storage device
(para.[0028]: the media file (≈ directory) that lists media is created); 
scan the data storage device connected for a plurality of files
(para.[0019]: scanning client storage for newly added media); 
determine whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and whether the one or more media files are not already stored in the server
(para.[0019]: determines whether the newly added media is present on server, para.[0001]: the media comprises pictures, photographs, music which are absolutely created/generated by user); 
in response to the determination, add the one or more media files to the directory
(para.[0019], [0028]: if the media is not present, creating the media file that lists media are loaded onto the server); and 
upload files in the directory to the server, including the one or more media files
(para.[0019], [0028]: copying the media from the client to the server).  
Claim 36 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Goldman teaches to determine whether the plurality of files comprises one or more media files that include user generated content for uploading to a server and that are not already stored in the server, the one or more processors are further configured to: determine, for each of the one or more media files, a respective identifier; send the determined identifiers to the server; and receive confirmation from the server of whether the sent identifiers match identifiers for media files already stored by the server (fig.1B, para. [0019], [0022]: the media update 110 (in media manager 106 on server 102) determines whether the newly added media is present on the server, if the newly added media is not present on the server, then copies the newly added media to server, [0031]: the media file has identifier and a file name, the server should have at least the identifier/filename in order to determine if the newly added media is present on server).  
Claim 37 is rejected for the reasons set forth hereinabove for claim 36 and furthermore Goldman teaches to determine, for each of the one or more media files, the respective identifier, the one or more processors are further configured to generate a hash digest of the media file (para.[0031]: identifier of the media file).  
Claim 38 is rejected for the reasons set forth hereinabove for claim 36 and furthermore Goldman teaches to determine, for each of the one or more media files, the respective identifier, the one or more processors are further configured to process metadata of the media file to generate the respective identifier for the media file  (para.[0031]: filename is the metadata of the media file, can be used as identifier).  
Claim 39 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Goldman teaches to upload files in the directory to the server, the one or more processors are further configured to: add the directory to an upload directory list comprising directories and files for uploading to the server (para.[0048], [0051]: client path is the full path to the track on the client system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2012/0095962) and further in view of Arai (US 2012/0016838).
Claim 27 is rejected for the reasons set forth hereinabove for claim 20.  However, Goldman does not teach limitation of claim 27.
Arai teaches the operations further comprise deleting at least one file in the directory at a time after uploading the files (para.[0110]). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Arai’s teachings into Goldman’s teaching to provide the technique of deleting the file from local storage device after it is copied to remote file server (abstract) as suggested by Arai (See abstract and summary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/26/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162